Title: James Moylan to the American Commissioners, 30 January 1778
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient, 30th. Jany. 1778
I am not honor’d with the receipt of any of your favors since my last to you of the 23d. current.
I am this day informed, that Government has order’d 2,000 Seamen to be raised in Nantes and 2,500 more in St. Malo, besides a number of Bakers of this Town, which are all to proceed immediately to Brest; likewise, that there are positive directions in all the Sea Ports, not to admit the Fishing Vessels (as usual) to go to Newfoundland. I do not know whether you will find this information fresh, but I think it nevertheless my duty to acquaint you of it.
The unsettled state I am yet in here, obliges me once more, to request your answer to my letter of the 2d. Instant. I have the honor to be respectfully Honorable Gentlemen Your assur’d humble Servant.
James Moylan
 
Addressed: To / The Honorable Commissioners / of the United States / of America
